Case 1:18-cr-00068-BAH Document 28-1 Filed 01/22/19 Page 1 of 4




       Exhibit A
Case 1:18-cr-00068-BAH Document 28-1 Filed 01/22/19 Page 2 of 4




                                  wSnmfmm
                           URIVbR S I ICt NSE




                                    ro »
                                    o z:




                      WSHhwiLm
                      WmtKtBr V
                                'mnsi
                                           visitPA com
                           DRIVER’S LICENSE
                              o




                       I          u5R05          i!t«


                           DRIVER S I IDE NSE
                              ?


                              O
Case 1:18-cr-00068-BAH Document 28-1 Filed 01/22/19 Page 3 of 4
    Case 1:18-cr-00068-BAH Document 28-1 Filed 01/22/19 Page 4 of 4




                                                                     it AMMEFUNA ORJl




                                                      BIRTH
                                                      EXRIRI

                                                       <:.yl    I        Typu 0
                                                      ISiiw Dale              <XM ('-2015      12-12-1078


                                                                         DRIVER'S LICENSE

                                                  S                     .M




                                                 Dcp res       I'l'Pl
                                                 Cly%py.       D1
M                                                Sox           fif
                                                 Waight:       220
                                                 HyHthE:       642                          ■*M53Hta
                                                 R«9i7i«. None
                                                 CncJemw NOFIV




                                                  D                 L            J




                                                  BIRTH DATE;
                                                  EXPIRIS 08-15-2021
                                                        M HI 6-0"
                                                  Restr   I vpe C
                                                  IsHue Dale                 11-19u201.



                                                                    no:97        561 755        cup*
                                                                     □OB;                    Sw M
                                                                     CIimlC                  lyt : Bl
                                                                     Endcmr —               haluhl ff.
                                                                    ComWed RalR *11
                                                                    luunl: 10/17/2014
                                                                    E*Fim:l2f12/20ie

                GOLD                                                    - j |M

                                           J     H
